                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JUAN M. CASTRO CASTANEDA,                        Case No. 18-06812 BLF (PR)
                                  11
                                                      Plaintiff,                         ORDER GRANTING EXTENSION
                                  12                                                     OF TIME TO FILE COMPLETE IN
Northern District of California




                                                 v.
 United States District Court




                                                                                         FORMA PAUPERIS APPLICATION
                                  13

                                  14    UNKNOWN,
                                  15                  Defendant.
                                  16

                                  17

                                  18          On October 11, 2018, Plaintiff, proceeding pro se, filed a civil rights complaint
                                  19   pursuant to 42 U.S.C. § 1983. On the same day, the Clerk sent Plaintiff a notice that the
                                  20   action was deficient because he did not pay the filing fee or file an application to proceed
                                  21   In Forma Pauperis (“IFP”). (Docket No. 2.) On November 30, 2018, Plaintiff filed an
                                  22   IFP application that is deficient because it is not on the form used for this district, the
                                  23   Certificate of Fund in the Prisoner’s Trust Account is not signed by an authorized prison
                                  24   official, and the prisoner trust account statement, dated July 9, 2018, is outdated and fails
                                  25   to show transactions for the last six months. (Docket No. 3.) Plaintiff filed additional
                                  26   pages on December 10, 2018, which does not remedy any of these deficiencies. (Docket
                                  27   No. 5.)
                                  28          In the interest of justice, the Court shall grant Plaintiff an extension of time to file
                                   1   the proper IFP application and the necessary supporting documentation. Plaintiff shall file
                                   2   a IFP application on the proper form with a copy of his prisoner trust account statement
                                   3   showing transactions for the last six months, and a Certificate of Funds in the Prisoner’s
                                   4   Trust Account signed by an authorized prison official within twenty-eight (28) days from
                                   5   the filing date of this order. Failure to respond in accordance with this order in the
                                   6   time provided will result in the dismissal without prejudice of this action without
                                   7   further notice to Plaintiff.
                                   8             The Clerk is directed to send Plaintiff two copies of the court’s IFP application,
                                   9   including a Certificate of Trust Funds in Prisoner’s Account form, with a copy of this
                                  10   order.
                                  11             IT IS SO ORDERED.
                                  12   Dated: _____________________
                                               December 17, 2018                                   ________________________
Northern District of California
 United States District Court




                                                                                                   BETH LABSON FREEMAN
                                  13
                                                                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order Granting Ext. of Time to File Complete IFP App.
                                  27   P:\PRO-SE\BLF\CR.18\06812Castaneda_eot-ifp.docx


                                  28                                                           2
                                                   United States District Court
                                                  Northern District of California




28
     27
          26
               25
                    24
                         23
                              22
                                   21
                                        20
                                             19
                                                  18
                                                       17
                                                            16
                                                                 15
                                                                      14
                                                                           13
                                                                                12
                                                                                     11
                                                                                          10
                                                                                               9
                                                                                                   8
                                                                                                       7
                                                                                                           6
                                                                                                               5
                                                                                                                   4
                                                                                                                       3
                                                                                                                           2
                                                                                                                               1




3
